Egan, J.
This case comes before us on the appeal of L. Tititer, who claims to be a creditor of the succession, a fact which is denied by the administrator, who also pleaded the prescription of ñve and fen years to the demand of opponent.
The only evidence of the existence, character, and amount of opponent’s claim is that is what is termed a provisional account filed *307by a former administrator on which there figures an item in this language: L. Tititer % (ordinary) $536.82. The administrator did not pretend to have paid, and ask to be allowed this item, nor were there any funds distributed or to distribute, as appears by the account. ,
This was then neither such an acknowledgment of the opponent’s claim as the law requires, either to make proof, or to avoid prescription, nor was it merged in the judgment of homologation under such circumstances. The law was fully stated by us on this subject, and the authorities reviewed in the succession of Walter O. Winn.

Judgment affirmed.